Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00225-CV

                            IN THE INTEREST OF M.A., et al., Children

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-PA-01618
                         Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 2, 2014

DISMISSED FOR WANT OF PROSECUTION

           In this accelerated appeal, on February 19, 2014, the trial court signed an order terminating

Appellant Judith Reyes’s parental rights. A notice of appeal was due on March 11, 2014. See

TEX. R. APP. P. 26.1(b). On March 19, 2014, Appellant filed an untimely pro se notice of appeal.

On April 14, 2014, we ordered Appellant to file a written response not later than April 24, 2014,

presenting a reasonable explanation for failing to file the notice of appeal in a timely manner. See

id. R. 26.3, 10.5(b)(1)(C). See generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)

(requiring courts to imply a motion for extension of time in certain circumstances). We warned

Appellant that if she failed to respond within the time provided, this appeal would be dismissed.

See TEX. R. APP. P. 42.3(c). This court’s order was mailed to Appellant but was returned. On
                                                                                     04-14-00225-CV


May 5, 2014, after this court was advised that Appellant had court-appointed counsel, we sent

counsel our April 14, 2014 order.

       On May 13, 2014, after this court received no response to our April 14, 2014 order from

Appellant or counsel, we ordered Appellant to show cause in writing not later than May 23, 2014,

why this appeal should not be dismissed for want of prosecution. See TEX. R. APP. P. 26.1(a),

42.3(b). We ordered Appellant to include a reasonable explanation for Appellant’s failure to

timely file her notice of appeal. See id. R. 26.3, 10.5(b)(1)(C); Verburgt, 959 S.W.2d at 617. We

warned Appellant that if she failed to show cause as ordered, her appeal would be dismissed

without further notice. See TEX. R. APP. P. 42.3(b), (c).

       After we received no response to our orders of April 14 and May 13, 2014, on May 29,

2014, we remanded this cause to the trial court and ordered it to hold an abandonment hearing.

Because “involuntary termination of parental rights involves fundamental constitutional rights,”

Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985) (internal quotation marks omitted); accord In re

J.F.C., 96 S.W.3d 256, 302 (Tex. 2002), we directed the trial court to look to the abandonment

procedures for criminal cases for guidance in this circumstance, see, e.g., TEX. R. APP. P. 38.8(b);

see also TEX. FAM. CODE ANN. § 107.013 (West 2014) (requiring the trial court to appoint counsel

to represent an indigent parent in a parental termination case); In re K.S.M., 61 S.W.3d 632, 633

(Tex. App.—Tyler 2001, no pet.) (“Like indigent criminal appellants, indigent appellants

challenging an order terminating their parental rights enjoy a right to counsel on appeal.”). We

ordered the trial court to conduct a hearing to answer the following questions:

       (1)     Does Appellant desire to prosecute her appeal?

       (2)     Why was the notice of appeal not timely filed?

       (3)     Has appointed counsel abandoned the appeal?



                                                -2-
                                                                                         04-14-00225-CV


        The trial court conducted the hearing as ordered. Though each had been provided notice

of the trial court’s show cause hearing, neither Appellant nor her counsel appeared. The court

reporter filed a record of the hearing, and the trial court clerk filed the court’s findings of facts and

conclusions of law. The trial court concluded that Appellant “is not indigent and had a retained

lawyer throughout this lawsuit.” It further concluded that Appellant “has abandoned her appeal

and has taken no steps to further the appeal and has failed to respond to the show cause hearing or

to orders from the Court of Appeals.”

        Therefore, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 42.3(b), (c);

Kahanek v. Gross, No. 04-05-00106-CV, 2005 WL 1277745, at *1 (Tex. App.—San Antonio June

1, 2005, no pet.) (mem. op.) (dismissing an appeal for failure to comply with a court order).


                                                    PER CURIAM




                                                  -3-